DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation “a maximum portion at which the groove width is largest” in lines 10-11. Examiner notes that this limitation, when literally interpreted, means that the groove width at the maximum portion is the largest and that no other groove width is larger than the groove width at the maximum portion. However, it appears that applicant’s intended interpretation is that the groove width at the maximum portion is locally the largest (see bottom of pg. 5 in the specification; claim 18). The conflict between the literal and intended interpretations renders the claim indefinite. For examination purposes, “a maximum portion at which the groove width is largest” in lines 10-11 will be read as “a maximum portion at which the groove width is locally largest.” 
Similar correction to the wording of claim 20 is required. 
Claims 2-19 are also rejected due to their dependence on rejected claim 1. 
Appropriate correction is required in order to overcome the indefiniteness rejections. Suggested changes are bolded and underlined for emphasis only.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ochiai et al. (US 5,503,207) in view of Ohashi (US 2007/0102085). 
Regarding claim 1, Ochiai discloses a tire (title) comprising a tread portion (2) which has a tread surface (2A) and is provided with a lateral groove (4B) extending in a tire axial direction (see Fig. 1), wherein in the tread surface (2A), the lateral groove (4B) has an opening (6), and in a cross section of the lateral groove (4B) perpendicular to the longitudinal direction of the lateral groove (4B), the lateral groove (4B) has a minimum portion (7) at which the groove width is smallest and which is located radially inside the opening (6) (see Fig. 3), and a maximum portion (9) at which the groove width is locally largest and which is located radially inside the minimum portion (7) (see Fig. 3). Ochiai fails to disclose, however, that the opening (6) has a width which increases toward an outside in the tire axial direction. 
Ohashi teaches a similar tire (title) comprising a lateral groove (2) extending in a tire axial direction (see Fig. 1), wherein in the tread surface, the lateral groove (2) has an opening (11a) of which width increases toward an outside in the tire axial direction (see Figs. 3B, 1, and 2B; [0028]). Ohashi further teaches that configuring the opening (11a) in this way helps to increase the snow discharging effect of the tire to the outside of the tire ([0029]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the opening disclosed by Ochiai to have an increasing width toward an outside in the tire axial direction, as taught by Ohashi, because they would have had a reasonable expectation that doing so would increase the snow discharging effect of the tire. 
Regarding claim 13, modified Ochiai discloses all of the limitations as set forth above for claim 1. Modified Ochiai further discloses that the tread portion (Ochiai: 2) comprises a shoulder land region extending axially inwardly from a tread edge (Ochiai: E) (Ochiai: see Fig. 1), and a middle land region disposed on the tire equator side of the shoulder land region (Ochiai: see Fig. 1), and the lateral groove (Ochiai: 4B) is disposed in the middle land region (Ochiai: see Fig. 1). 
Regarding claim 14, Modified Ochiai discloses all of the limitations as set forth above for claim 1. Modified Ochiai further discloses that the lateral groove comprises a groove bottom portion located on the innermost side in the tire radial direction (see Modified Figure 3 below). Using the values disclosed by Ochiai in Table 1, modified Ochiai further discloses that a minimum distance (Ochiai: DS+(DQ-DR)) in the tire radial direction between the minimum portion (Ochiai: 7) and the maximum portion (Ochiai: 9) is equal to 6.5 mm (4+(6-3.5)) (Ochiai: see Table 1; Fig. 3), and a minimum distance (Ochiai: DR) in the tire radial direction between the maximum portion (Ochiai: 9) and the groove bottom portion is 3.5 mm (Ochiai: see Table 1; Fig. 3). Thus, modified Ochiai suggests the limitation in claim 14 that a minimum distance in the tire radial direction between the minimum portion and the maximum portion is larger than a minimum distance in the tire radial direction between the maximum portion and the groove bottom portion.

    PNG
    media_image1.png
    534
    605
    media_image1.png
    Greyscale

Modified Figure 3, Ochiai
Regarding claim 15, modified Ochiai discloses all of the limitations as set forth above for claim 14. Modified Ochiai further discloses that a minimum distance (Ochiai: DP) in the tire radial direction between the opening (Ochiai: 6) and the minimum portion (Ochiai: 7) is equal to 5.0 mm (Ochiai: see Table 1; Fig. 3). As set forth above, Ochiai discloses that the minimum distance (Ochiai: DS+(DQ-DR)) in the tire radial direction between the minimum portion (Ochiai: 7) and the maximum portion (Ochiai: 9) is equal to 6.5 mm (4+(6-3.5)) (Ochiai: see Table 1; Fig. 3). Thus, modified Ochiai suggests the limitation in claim 15 that a minimum distance in the tire radial direction between the opening and the minimum portion is smaller than the minimum distance in the tire radial direction between the minimum portion and the maximum portion. 
Regarding claim 16, modified Ochiai discloses all of the limitations as set forth above for claim 15. As set forth above, modified Ochiai discloses that the minimum distance (Ochiai: DP) in the tire radial direction between the opening (Ochiai: 6) and the minimum portion (Ochiai: 7) is equal to 5.0 mm (Ochiai: see Table 1; Fig. 3), and that the minimum distance (Ochiai: DR) in the tire radial direction between the maximum portion (Ochiai: 9) and the groove bottom portion is 3.5 mm (Ochiai: see Table 1; Fig. 3). Thus, modified Ochiai suggests the limitation in claim 16 that the minimum distance in the tire radial direction between the opening and the minimum portion is larger than the minimum distance in the tire radial direction between the maximum portion and the groove bottom portion. 
Regarding claims 17, 18, and 19, modified Ochiai discloses all of the limitations as set forth above for claims 14, 15, and 16, respectively. Modified Ochiai further discloses that a width (Ochiai: WO) of the opening (Ochiai: 6) measured in the groove width direction of the lateral groove (Ochiai: 4B) is larger than the groove width (Ochiai: WW) of the lateral groove (Ochiai: 4B) at the maximum portion (Ochiai: 9) (Ochiai: see Fig. 3). 
Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bonnet et al. (US 2018/0312006) (Bonnet) in view of Furusawa (US 2021/0129594). 
Regarding claim 1, Bonnet discloses a tire (title) comprising a tread portion (2) which has a tread surface (21) and is provided with a lateral groove (24) extending in a tire axial direction (see Figs. 1 and 2), wherein in the tread surface (2), the lateral groove has an opening (see Modified Figure 4d below), and in a cross section of the lateral groove (24) perpendicular to the longitudinal direction of the lateral groove (24), the lateral groove (24) has a minimum portion at which the groove width is smallest and which is located radially inside the opening (see Modified Figure 4d below), and a maximum portion at which the groove width is locally largest and which is located radially inside the minimum portion (see Modified Figure 4d below). Bonnet fails to explicitly disclose, however, that the opening has a width which increases toward an outside in the tire axial direction. 

    PNG
    media_image2.png
    267
    451
    media_image2.png
    Greyscale

Modified Figure 4d, Bonnet
Furusawa teaches a similar tire (title) comprising a lateral groove (24) extending in a tire axial direction (see Figs. 1 and 2), wherein in the tread surface, the lateral groove (24) has an opening (25) of which width (x) increases toward an outside in the tire axial direction (see Figs. 2 and 3; [0053]). Furusawa further teaches that configuring the opening (25) in this way helps to increase the drainage performance in the lateral groove (24) ([0054]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the opening disclosed by Bonnet to have a width that increases toward an outside in the tire axial direction, as taught by Furusawa, because they would have had a reasonable expectation that doing so would help to improve the drainage performance in the lateral groove. 
Regarding claim 12, modified Bonnet discloses all of the limitations as set forth above for claim 1. Bonnet further discloses that the lateral groove (Bonnet: 24) is extended to a tread edge (Bonnet: 7) (Bonnet: see Fig. 2). 
Claims 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Rittweger (DE 102010017010 with English Machine Translation) in view of Ohashi (US 2007/0102085).  
Regarding claim 1, Rittweger discloses a tire (title) comprising a tread portion which has a tread surface (4) (see Figs. 1 and 2) with a lateral groove (3) extending in a tire axial direction (see Fig. 1), wherein in the tread surface (4) the lateral groove (3) has an opening (see Modified Figure 2 below), and in a cross section of the lateral groove (3) perpendicular to the longitudinal direction of the lateral groove (3), the lateral groove (3) has a minimum portion (5, 6) at which the groove width is smallest and which is located radially inside the opening (see Modified Figure 2 below), and a maximum portion (M) at which the groove width is locally largest and which is located radially inside the minimum portion (5, 6) (see Fig. 2). Rittweger fails to disclose, however, that the opening has a width which increases toward an outside in the tire axial direction. 

    PNG
    media_image3.png
    484
    519
    media_image3.png
    Greyscale

Modified Figure 2, Rittweger
Ohashi teaches a similar tire (title) comprising a lateral groove (2) extending in a tire axial direction (see Fig. 1), wherein in the tread surface, the lateral groove (2) has an opening (11a) of which width increases toward an outside in the tire axial direction (see Figs. 3B, 1, and 2B; [0028]). Ohashi further teaches that configuring the opening (11a) in this way helps to increase the snow discharging effect of the tire to the outside of the tire ([0029]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the opening disclosed by Rittweger to have an increasing width toward an outside in the tire axial direction, as taught by Ohashi, because they would have had a reasonable expectation that doing so would increase the snow discharging effect of the tire. 
Regarding claim 2, modified Rittweger discloses all of the limitations as set forth above for claim 1. Modified Rittweger further discloses, between the opening and the minimum portion (Rittweger: 5, 6), an inclined surface inclined with respect to the radial direction of the tire (see Modified Figure 2 above). Furthermore, because Ohashi teaches configuring the opening (Ohashi: 11a) to have a width which increases toward an outside in the tire axial direction while having a constant height (Ohashi: BH-H1) (Ohashi: see Figs. 3B and 2A; [0028]), Ohashi necessarily teaches that the opening (Ohashi: 11a) includes an inclined surface which is a twisted surface (Ohashi: see Fig. 3B). Therefore, because modified Rittweger includes the teachings from Ohashi regarding the shape of the opening, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rittweger in such a way that the inclined surface is a twisted surface. 
Regarding claim 3, modified Rittweger discloses all of the limitations as set forth above for claim 2. Modified Rittweger further discloses that in the cross-section of the lateral groove (Rittweger: 3), the inclined surface has an arcuate portion which is convex toward the inside of the lateral groove (Rittweger: 3) and has a radius of curvature (Rittweger: R1) (see Modified Figure 2 above). As set forth above for claim 2, modified Rittweger includes the teachings from Ohashi that the width of the inclined surface increases toward the outside in the tire axial direction. Therefore, given the convex shape of the inclined surface disclosed by modified Rittweger, increasing the width of the inclined surface toward the outside in the tire axial direction would necessarily increase the radius of curvature of the inclined surface toward the outside in the tire axial direction. Thus, modified Rittweger satisfies all of the limitations in claim 3. 
Regarding claims 6 and 7, modified Rittweger discloses all of the limitations as set forth above for claims 2 and 3, respectively. As set forth above for claim 2, Ohashi teaches that the opening (Ohashi: 11a) includes an inclined surface which has a width which increases toward an outside in the tire axial direction while having a constant length in the tire radial direction (Ohashi: BH-H1) (Ohashi: see Figs. 3B and 2A; [0028]). Therefore, since modified Rittweger includes the teachings from Ohashi regarding the shape of the opening, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rittweger in such a way that a length in the tire radial direction of the inclined surface is constant along the longitudinal direction of the lateral groove (Rittweger: 3). 
Claims 1-5, 8-11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rittweger (DE 102010017010 with English Machine Translation) in view of Furusawa (US 2021/0129594). 
Regarding claim 1, Rittweger discloses a tire (title) comprising a tread portion which has a tread surface (4) (see Figs. 1 and 2) with a lateral groove (3) extending in a tire axial direction (see Fig. 1), wherein in the tread surface (4) the lateral groove (3) has an opening (see Modified Figure 2 below), and in a cross section of the lateral groove (3) perpendicular to the longitudinal direction of the lateral groove (3), the lateral groove (3) has a minimum portion (5, 6) at which the groove width is smallest and which is located radially inside the opening (see Modified Figure 2 below), and a maximum portion (M) at which the groove width is locally largest and which is located radially inside the minimum portion (5, 6) (see Fig. 2). Rittweger fails to disclose, however, that the opening has a width which increases toward an outside in the tire axial direction. 

    PNG
    media_image3.png
    484
    519
    media_image3.png
    Greyscale

Modified Figure 2, Rittweger
Furusawa teaches a similar tire (title) comprising a lateral groove (24) extending in a tire axial direction (see Figs. 1 and 2), wherein in the tread surface, the lateral groove (24) has an opening (25) of which width (x) increases toward an outside in the tire axial direction (see Figs. 2 and 3; [0053]). Furusawa further teaches that configuring the opening (25) in this way helps to increase the drainage performance in the lateral groove (24) ([0054]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the opening disclosed by Rittweger to have a width that increases toward an outside in the tire axial direction, as taught by Furusawa, because they would have had a reasonable expectation that doing so would help to improve the drainage performance in the lateral groove. 
Regarding claim 2, modified Rittweger discloses all of the limitations as set forth above for claim 1. Modified Rittweger further discloses, between the opening and the minimum portion (Rittweger: 5, 6), an inclined surface inclined with respect to the radial direction of the tire (see Modified Figure 2 above). Furthermore, because Furusawa teaches configuring the opening (Furusawa: 25) to have a width (Furusawa: x) which increases toward an outside in the tire axial direction (see Figs. 2 and 3; [0053]) while having the overall groove width (Furusawa: y) decrease toward the outside in the tire axial direction (Furusawa: see Fig. 2; [0051]), Furusawa necessarily teaches that the opening (Furusawa: 25) includes an inclined surface which is a twisted surface (Furusawa: see Fig. 3). Therefore, because modified Rittweger includes the teachings from Furusawa regarding the shape of the opening, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rittweger in such a way that the inclined surface is a twisted surface. 
Regarding claim 3, modified Rittweger discloses all of the limitations as set forth above for claim 2. Modified Rittweger further discloses that in the cross-section of the lateral groove (Rittweger: 3), the inclined surface has an arcuate portion which is convex toward the inside of the lateral groove (Rittweger: 3) and has a radius of curvature (Rittweger: R1) (see Modified Figure 2 above). As set forth above for claim 2, modified Rittweger includes the teachings from Furusawa that the width of the inclined surface increases toward the outside in the tire axial direction. Therefore, given the convex shape of the inclined surface disclosed by modified Rittweger, increasing the width of the inclined surface toward the outside in the tire axial direction would necessarily increase the radius of curvature of the inclined surface toward the outside in the tire axial direction. Thus, modified Rittweger satisfies all of the limitations in claim 3. 
Regarding claims 4 and 5, modified Rittweger discloses all of the limitations as set forth above for claims 2 and 3, respectively. Furusawa teaches in Example 1 of Fig. 8 that a length (Furusawa: x0) in the groove width direction of the opening (Furusawa: 25), which includes the inclined surface, measured at the axially inner end of the inclined surface is 0.5 mm (Furusawa: see Example 1, Fig. 8). Furusawa further teaches that a length (Furusawa: x1) in the groove width direction of the opening (Furusawa: 25), which includes the inclined surface, measured at the axially outer end of the inclined surface is 1.5 mm (Furusawa: see Example 1, Fig. 8). Thus, Furusawa teaches that the length (Furusawa: x0) at the axially inner end of the inclined surface is 33% ((0.5/1.5)*100) of the length (Furusawa: x1) at the axially outer end of the inclined surface, suggesting the claimed range of 30% to 70%. Therefore, since modified Rittweger includes the teachings from Furusawa regarding the width of the inclined surface, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rittweger such that Rittweger meets the limitations in claims 4 and 5. 
Regarding claims 8 and 9, modified Rittweger discloses all of the limitations as set forth above for claims 2 and 3, respectively. Furusawa teaches that a length (Furusawa: z) in the tire radial direction of the opening (Furusawa: 25), which includes the inclined surface, is increased toward the outside in the tire axial direction (Furusawa: see Figs. 3-5). Therefore, because modified Rittweger includes the teachings from Furusawa regarding the shape of the inclined surface, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rittweger in such a way that a length in the tire radial direction of the inclined surface is increased toward the outside in the tire axial direction. 
Regarding claims 10 and 11, modified Rittweger discloses all of the limitations as set forth above for claims 8 and 9, respectively. Modified Rittweger fails to explicitly disclose, however, that the length in the tire radial direction of the inclined surface measured at the axially inner end of the inclined surface is in a range from 0.5 to 0.8 times the length in the tire radial direction of the inclined surface measured at the axially outer end of the inclined surface. 
One of ordinary skill in the art would have found it obvious to use the scale of the drawings as a starting point in their design process, specifically in choosing the relationship between the lengths in the tire radial direction of the inclined surface at both of its ends. While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972). Based on Fig. 3 of Furusawa, one of ordinary skill in the art would have found that the length in the tire radial direction of the opening (Furusawa: 25), which includes the inclined surface, at the axially inner end is about 0.7 times the length in the tire radial direction of the inclined surface at the axially outer end, thus suggesting the claimed range of 0.5 to 0.8. 
Therefore, while modified Rittweger does not explicitly state a value for the relationship between the lengths in the tire radial direction of the inclined surface at both of its ends, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen a relationship between these values to be within the claimed range because the drawings of Furusawa reasonably suggest doing so. Thus, modified Rittweger satisfies all of the limitations in claims 10 and 11.
Regarding claim 20, Rittweger discloses a tire (title) comprising a tread portion which has a tread surface (4) (see Figs. 1 and 2) with a lateral groove (3) extending in a tire axial direction (see Fig. 1), wherein in a cross section of the lateral groove (3) perpendicular to the longitudinal direction of the lateral groove (3), the lateral groove (3) has a minimum portion (5, 6) at which the groove width is smallest and which is located radially inside the tread surface (4) (see Modified Figure 2 below), and a maximum portion (M) at which the groove width is locally largest and which is located radially inside the minimum portion (5, 6) (see Fig. 2), at least one of the groove walls of the lateral groove (3) comprises, between the tread surface (4) and the minimum portion (5, 6), an inclined surface which is inclined radially inwardly toward the inside of the lateral groove (3) (see Modified Figure 2 below). Rittweger fails to disclose, however, that in a plan view of the tread portion, a length in the groove width direction of the inclined surface is increased toward an outside in the tire axial direction. 

    PNG
    media_image4.png
    486
    519
    media_image4.png
    Greyscale

Modified Figure 2, Rittweger
Furusawa teaches a similar tire (title) comprising a lateral groove (24) extending in a tire axial direction (see Figs. 1 and 2), wherein in a cross section of the lateral groove (24) perpendicular to the longitudinal direction of the lateral groove (24) (see Fig. 5), the lateral groove (24) has a minimum portion at which the groove width is smallest and which is located radially inside the tread surface (see Modified Figure 5 below). Furusawa further teaches that at least one of the groove walls (24w) of the lateral groove (24) comprises, between the tread surface and the minimum portion, an inclined surface (25) which is inclined radially inwardly toward the inside of the lateral groove (24) (see Modified Figure 5 below). Furusawa further teaches that a length (x) in the groove width direction of the inclined surface (25) is increased toward an outside in the tire axial direction (see Figs. 2 and 3; [0053]). Furusawa further teaches that configuring the inclined surface (25) in this way helps to increase the drainage performance in the lateral groove (24) ([0054]). 

    PNG
    media_image5.png
    493
    639
    media_image5.png
    Greyscale

Modified Figure 5, Furusawa
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the inclined surface disclosed by Rittweger to have a width that increases toward an outside in the tire axial direction, as taught by Furusawa, because they would have had a reasonable expectation that doing so would help to improve the drainage performance in the lateral groove.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDON C DARBY whose telephone number is (571)272-1225. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.D./Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749